Case 1:21-cv-00043-AJT-JFA Document 1-2 Filed 01/13/21 Page 1 of 6 PageID# 19




                       Exhibit 1
1/13/2021       Case 1:21-cv-00043-AJT-JFA DocumentStatus
                                                     1-2Search
                                                          FiledSN 01/13/21
                                                                  5814181  Page 2 of 6 PageID# 20

   For assistance with TSDR, email teas@uspto.gov and include your serial number, the document you are looking for, and a screenshot of any error messages you have
   received.



    STATUS         DOCUMENTS           MAINTENANCE                                                                                                             Back to Search                 Print

                      Generated on: This page was generated by TSDR on 2021-01-13 16:28:04 EST

                          Mark: ARCTIC AIR

                 US Serial Number: 87644390                                                                        Application Filing Date: Oct. 13, 2017

          US Registration Number: 5814181                                                                                Registration Date: Jul. 23, 2019

                 Filed as TEAS RF: Yes                                                                                  Currently TEAS RF: Yes

                            Register: Principal

                         Mark Type: Trademark

 TM5 Common Status Descriptor:                                                                        LIVE/REGISTRATION/Issued and Active

                                                                                                      The trademark application has been registered with the Office.



                              Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.

                        Status Date: Jul. 23, 2019

                  Publication Date: Apr. 03, 2018                                                               Notice of Allowance Date: Nov. 27, 2018


   Mark Information

             Mark Literal Elements: ARCTIC AIR

         Standard Character Claim: No

                Mark Drawing Type: 3 - AN ILLUSTRATION DRAWING WHICH INCLUDES WORD(S)/ LETTER(S)/NUMBER(S)

               Description of Mark: The mark consists of the words "ARCTIC AIR" in a stylized font, followed by three horizontal stylized lines partially covering the letter "R" in "AIR".

                  Color(s) Claimed: Color is not claimed as a feature of the mark.

                         Disclaimer: "AIR"

           Design Search Code(s): 26.17.02 - Bars, wavy; Lines, wavy; Wavy line(s), band(s) or bar(s); Bands, wavy
                                  26.17.05 - Bars, horizontal; Horizontal line(s), band(s) or bar(s); Lines, horizontal; Bands, horizontal


   Related Properties Information

         International Registration 1408148, 1409669
                          Number:

      International Application(s) A0074062/1408148, A0074509/1409669
    /Registration(s) Based on this
                        Property:


   Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                                 For: Personal portable humidifier and air purifier in the nature of a cooling device

            International Class(es): 011 - Primary Class                                                                        U.S Class(es): 013, 021, 023, 031, 034

                       Class Status: ACTIVE

                               Basis: 1(a)

                           First Use: Feb. 02, 2018                                                                      Use in Commerce: Feb. 02, 2018


   Basis Information (Case Level)

                          Filed Use: No                                                                                         Currently Use: Yes

                           Filed ITU: Yes                                                                                       Currently ITU: No

                          Filed 44D: No                                                                                         Currently 44E: No

                          Filed 44E: No                                                                                         Currently 66A: No

                          Filed 66A: No                                                                                 Currently No Basis: No

                     Filed No Basis: No                                                                                                                                                       Privacy - Terms




https://tsdr.uspto.gov/#caseNumber=5814181&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                                                         1/3
1/13/2021        Case 1:21-cv-00043-AJT-JFA DocumentStatus
                                                      1-2Search
                                                           FiledSN 01/13/21
                                                                   5814181  Page 3 of 6 PageID# 21
    Current Owner(s) Information

                      Owner Name: Ontel Products Corporation

                  Owner Address: 21 Law Drive
                                 Fairfield, NEW JERSEY UNITED STATES 07004

                 Legal Entity Type: CORPORATION                                               State or Country Where NEW JERSEY
                                                                                                          Organized:


    Attorney/Correspondence Information

 Attorney of Record

                   Attorney Name: Jenny T. Slocum

 Attorney Primary Email Address: dwtrademarks@dickinsonwright.com                          Attorney Email Authorized: Yes

 Correspondent

   Correspondent Name/Address: JENNY T SLOCUM
                               DICKINSON WRIGHT PLLC
                               1825 EYE STREET NW SUITE 900
                                    WASHINGTON, DISTRICT OF COLUMBIA UNITED STATES 20006

                           Phone: 202-659-6927                                                                  Fax: 844-670-6009

            Correspondent e-mail: dwtrademarks@dickinsonwright.com                              Correspondent e-mail Yes
                                  jsartz@dickinsonwright.com                                             Authorized:
                                   jslocum@dickinsonwright.com
                                   kboie@dickinsonwright.com

 Domestic Representative - Not Found


    Prosecution History

 Date                                     Description                                                                               Proceeding Number

 Jul. 23, 2019                            REGISTERED-PRINCIPAL REGISTER

 Jun. 18, 2019                            NOTICE OF ACCEPTANCE OF STATEMENT OF USE E-MAILED

 Jun. 17, 2019                            ALLOWED PRINCIPAL REGISTER - SOU ACCEPTED

 Jun. 17, 2019                            TEAS/EMAIL CORRESPONDENCE ENTERED                                                         70138

 Jun. 17, 2019                            CORRESPONDENCE RECEIVED IN LAW OFFICE                                                     70138

 Jun. 12, 2019                            TEAS RESPONSE TO OFFICE ACTION RECEIVED

 Jan. 02, 2019                            NOTIFICATION OF NON-FINAL ACTION E-MAILED

 Jan. 02, 2019                            NON-FINAL ACTION E-MAILED

 Jan. 02, 2019                            SU - NON-FINAL ACTION - WRITTEN                                                           92573

 Dec. 12, 2018                            STATEMENT OF USE PROCESSING COMPLETE                                                      74055

 Nov. 28, 2018                            USE AMENDMENT FILED                                                                       74055

 Dec. 12, 2018                            CASE ASSIGNED TO INTENT TO USE PARALEGAL                                                  74055

 Nov. 28, 2018                            TEAS STATEMENT OF USE RECEIVED

 Nov. 27, 2018                            NOA E-MAILED - SOU REQUIRED FROM APPLICANT

 Oct. 17, 2018                            TTAB RELEASE CASE TO TRADEMARKS                                                           242749

 Oct. 17, 2018                            OPPOSITION TERMINATED NO. 999999                                                          242749

 Oct. 17, 2018                            OPPOSITION DISMISSED NO. 999999                                                           242749

 Jul. 31, 2018                            OPPOSITION INSTITUTED NO. 999999                                                          242749

 Jun. 01, 2018                            ASSIGNED TO EXAMINER                                                                      92573

 Apr. 13, 2018                            EXTENSION OF TIME TO OPPOSE RECEIVED

 Apr. 03, 2018                            OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Apr. 03, 2018                            PUBLISHED FOR OPPOSITION

 Mar. 14, 2018                            NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Mar. 01, 2018                            LAW OFFICE PUBLICATION REVIEW COMPLETED                                                   70138

 Feb. 27, 2018                            ASSIGNED TO LIE                                                                           70138

 Feb. 21, 2018                            APPROVED FOR PUB - PRINCIPAL REGISTER

 Feb. 21, 2018                            EXAMINER'S AMENDMENT ENTERED                                                              88888

 Feb. 21, 2018                            NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                              6328

 Feb. 21, 2018                            EXAMINERS AMENDMENT E-MAILED                                                              6328

 Feb. 21, 2018                            EXAMINERS AMENDMENT -WRITTEN                                                              92570

 Jan. 15, 2018                            NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                 6325
                                                                                                                                                        Privacy - Terms
 Jan. 15, 2018                            NON-FINAL ACTION E-MAILED                                                                 6325

https://tsdr.uspto.gov/#caseNumber=5814181&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                   2/3
1/13/2021        Case 1:21-cv-00043-AJT-JFA DocumentStatus
                                                      1-2Search
                                                           FiledSN 01/13/21
                                                                   5814181  Page 4 of 6 PageID# 22
 Jan. 15, 2018                          NON-FINAL ACTION WRITTEN                                                                 92570

 Jan. 08, 2018                          ASSIGNED TO EXAMINER                                                                     92570

 Oct. 24, 2017                          NOTICE OF DESIGN SEARCH CODE E-MAILED

 Oct. 23, 2017                          NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Oct. 17, 2017                          NEW APPLICATION ENTERED IN TRAM


    TM Staff and Location Information

 TM Staff Information - None
 File Location

                  Current Location: PUBLICATION AND ISSUE SECTION                              Date in Location: Jun. 17, 2019


    Assignment Abstract Of Title Information - Click to Load


    Proceedings - Click to Load




                                                                                                                                         Privacy - Terms




https://tsdr.uspto.gov/#caseNumber=5814181&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                    3/3
1/13/2021      Case 1:21-cv-00043-AJT-JFA DocumentStatus
                                                    1-2Search
                                                         FiledSN 01/13/21
                                                                 6161888  Page 5 of 6 PageID# 23

   For assistance with TSDR, email teas@uspto.gov and include your serial number, the document you are looking for, and a screenshot of any error messages you have
   received.



    STATUS        DOCUMENTS            MAINTENANCE                                                                                                             Back to Search   Print

                      Generated on: This page was generated by TSDR on 2021-01-13 16:29:10 EST

                         Mark: ARCTIC AIR


                 US Serial Number: 88617705                                                                        Application Filing Date: Sep. 16, 2019

         US Registration Number: 6161888                                                                                 Registration Date: Sep. 29, 2020

                 Filed as TEAS RF: Yes                                                                                  Currently TEAS RF: Yes

                           Register: Principal

                         Mark Type: Trademark

 TM5 Common Status Descriptor:                                                                        LIVE/REGISTRATION/Issued and Active

                                                                                                      The trademark application has been registered with the Office.



                              Status: Registered. The registration date is used to determine when post-registration maintenance documents are due.

                        Status Date: Sep. 29, 2020

                  Publication Date: Jul. 14, 2020


   Mark Information

             Mark Literal Elements: ARCTIC AIR

        Standard Character Claim: No

               Mark Drawing Type: 5 - AN ILLUSTRATION DRAWING WITH WORD(S) /LETTER(S)/ NUMBER(S) INSTYLIZED FORM

               Description of Mark: The mark consists of the words "ARCTIC AIR" in a stylized font.

                  Color(s) Claimed: Color is not claimed as a feature of the mark.

                         Disclaimer: "AIR"


   Goods and Services

 Note:
 The following symbols indicate that the registrant/owner has amended the goods/services:
         Brackets [..] indicate deleted goods/services;
         Double parenthesis ((..)) identify any goods/services not claimed in a Section 15 affidavit of incontestability; and
         Asterisks *..* identify additional (new) wording in the goods/services.
                                 For: Personal portable humidifier and air purifier in the nature of a cooling device

           International Class(es): 011 - Primary Class                                                                         U.S Class(es): 013, 021, 023, 031, 034

                       Class Status: ACTIVE

                               Basis: 1(a)

                           First Use: Feb. 02, 2018                                                                      Use in Commerce: Feb. 02, 2018


   Basis Information (Case Level)

                          Filed Use: Yes                                                                                        Currently Use: Yes

                           Filed ITU: No                                                                                        Currently ITU: No

                          Filed 44D: No                                                                                         Currently 44E: No

                          Filed 44E: No                                                                                         Currently 66A: No

                          Filed 66A: No                                                                                 Currently No Basis: No

                    Filed No Basis: No


   Current Owner(s) Information

                      Owner Name: Ontel Products Corporation

                   Owner Address: 21 Law Drive
                                       Fairfield, NEW JERSEY UNITED STATES 07004

                 Legal Entity Type: CORPORATION                                                                    State or Country Where NEW JERSEY
                                                                                                                               Organized:

                                                                                                                                                                                Privacy - Terms
   Attorney/Correspondence Information

https://tsdr.uspto.gov/#caseNumber=6161888&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                                           1/2
1/13/2021        Case 1:21-cv-00043-AJT-JFA DocumentStatus
                                                      1-2Search
                                                           FiledSN 01/13/21
                                                                   6161888  Page 6 of 6 PageID# 24
 Attorney of Record

                   Attorney Name: Jenny T. Slocum

 Attorney Primary Email Address: dwtrademarks@dickinsonwright.com                         Attorney Email Authorized: Yes

 Correspondent

   Correspondent Name/Address: JENNY T. SLOCUM
                               DICKINSON WRIGHT, PLLC
                               1825 EYE STREET NW; SUITE 900
                                  WASHINGTON, DISTRICT OF COLUMBIA UNITED STATES 20006

                           Phone: 202-659-6927                                                                 Fax: 844-670-6009

            Correspondent e-mail: dwtrademarks@dickinsonwright.com                             Correspondent e-mail Yes
                                  jsartz@dickinsonwright.com                                            Authorized:
                                  jslocum@dickinsonwright.com
                                  kboie@dickinsonwright.com

 Domestic Representative - Not Found


    Prosecution History

 Date                                    Description                                                                                 Proceeding Number

 Sep. 29, 2020                           REGISTERED-PRINCIPAL REGISTER

 Jul. 14, 2020                           OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED

 Jul. 14, 2020                           PUBLISHED FOR OPPOSITION

 Jun. 24, 2020                           NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED

 Jun. 10, 2020                           ASSIGNED TO LIE                                                                             70633

 Jun. 04, 2020                           APPROVED FOR PUB - PRINCIPAL REGISTER

 Jun. 04, 2020                           EXAMINER'S AMENDMENT ENTERED                                                                88888

 Jun. 04, 2020                           NOTIFICATION OF EXAMINERS AMENDMENT E-MAILED                                                6328

 Jun. 04, 2020                           EXAMINERS AMENDMENT E-MAILED                                                                6328

 Jun. 04, 2020                           EXAMINERS AMENDMENT -WRITTEN                                                                92988

 Dec. 17, 2019                           NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                   6325

 Dec. 17, 2019                           NON-FINAL ACTION E-MAILED                                                                   6325

 Dec. 17, 2019                           NON-FINAL ACTION WRITTEN                                                                    92988

 Dec. 16, 2019                           ASSIGNED TO EXAMINER                                                                        92988

 Sep. 23, 2019                           NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM

 Sep. 19, 2019                           NEW APPLICATION ENTERED IN TRAM


    TM Staff and Location Information

 TM Staff Information - None
 File Location

                  Current Location: PUBLICATION AND ISSUE SECTION                                  Date in Location: Sep. 29, 2020


    Assignment Abstract Of Title Information - Click to Load


    Proceedings - Click to Load




                                                                                                                                                         Privacy - Terms




https://tsdr.uspto.gov/#caseNumber=6161888&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch                                                    2/2
